              Case 1:18-cv-03355-JMF Document 79 Filed 10/17/18 Page 1 of 1
                                                                                     600 B Street, Suite 1900

IDIAll ROBBINS                                                                       San Diego, CA 92101
                                                                                     619.525.3990 phone
■      ARROYO                    LLP                                                 619.525.3991 fax
                                                                                     www.robbinsarroyo.com




                                               October 17, 2018


  VIA ECF
  The Honorable Jesse M. Furman
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

             RE:   In re General Electric Company Federal Shareholder Derivative Litigation,
                   Lead Case No. 18-CV-3355(JMF)

  Dear Judge Furman:

          We write on behalf of plaintiffs Malka Raul, Edward Tansey, and Henry Zwang
  ("Plaintiffs") in response to the Court's Order issued October 17, 2018.

         Lead Counsel for the Plaintiffs have arranged for a conference call line for the call to
  occur October 18, 2018 at 2:30 p.m. EST. The dial-in information is as follows:

             Dial-in Number:      (619)398-4160
             Pass code:           56822

        The parties are prepared to clarify the intent of the dismissal and why the Court should
  approve dismissal.

                                                          Sincerely,

                                                          s/ Jenny L. Dixon

                                                          Jenny L. Dixon

  cc:        All counsel of record (via ECF)




   1307134
